DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims “ a first chamber disposed to a first side of the seat track coupler, and a second chamber disposed to a second side of the seat track coupler, and wherein the one or more cables are configured to be within one of the first chamber or the second chamber away from the seat track.”  The term “chamber” in the claimed invention is unclear.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first chamber” and “second chamber” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9-17, 19, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feist el al. (US 7,172,155).


In regards to claim 1, Feist et al. teaches a seat track covering system (figure 9) that is configured to cover one or both of a seat track (26) or one or more cables (72) within an internal cabin of a vehicle (aircraft, figure 1), the seat track covering system comprising: a seat track cover (32’) including a seat track coupler  (see the figure below) that is configured to securely couple the seat track cover (32’) to the seat track (26), wherein the seat track coupler comprises: (a) a longitudinal fin (see the figure below) that extends along at least a portion (center, figure 9a) of a length of the seat track cover (26); and (b) prongs (see figure below)  extending from the fin, wherein the prongs are configured to extend into the seat track (26) and hook under retaining arms (see the figure below) of the seat track  (26) to securely couple the seat track cover (32”) to the seat track (26); and at least one cover adjustment member  (the track cover (32’) (is formed of three telescopically coupled cover members 80a-c, figure 8-9 and are extendable) moveably coupled to the seat track cover (32”)), wherein the seat track cover (32’) and the at least one cover adjustment member cover one or both of at least a portion of the seat track (26)(at part (80b)) or at least a portion of the one or more cables (72, when inserted into (80b)).

    PNG
    media_image1.png
    415
    628
    media_image1.png
    Greyscale

 
In regards to claim 2, Feist et al. teaches the seat track covering system of claim 1, wherein the at least one cover adjustment member (80b) is selectively moveable (expandable, column 1, lines 25-30)  in relation to the seat track cover (32’, figure 8)  to adapt to one or both of a changing pitch or a changing length of the one or more cables (72) between a first seat assembly and a second seat assembly (22-22, figure2) within the internal cabin (fig. 2).

In regards to claim 6, Feist et al. teaches the seat track covering system of claim 1, wherein the at least one cover adjustment member comprises a covering sleeve (80b) that is slidably coupled to the seat track cover (32’).

In regards to claim 7, Feist et al. teaches the seat track covering system of claim 6, wherein the covering sleeve (80b) is positioned over the seat track cover (32’) and conforms to an outer surface of the seat track cover (80b, figure 9b).


In regards to claim 9, Feist et al. teaches the seat track covering system of claim 1, wherein the cover adjustment member is selectively moveable (telescopically coupled together, column 4, lines 65-67)  between at least one fully extended position and a fully retracted position in relation to the seat track cover (32’)(see figure 8a).

In regards to claim 10, Feist et al. teaches the seat track covering system of claim 1, wherein the seat track cover (32’) is longer than the at least one cover adjustment member (the track cover (made up of three parts 80a-80c)(32’) (is formed of three telescopically coupled cover members 80a-c, figure 8-9 and are extendable).

In regards to claim 11, Feist et al. teaches the seat track covering system of claim 1, further comprising an extension cover adjustment member moveably coupled to the at least one cover adjustment member (the track cover (made up of three parts 80a-80c)(32’) (is formed of three telescopically coupled cover members 80a-c, figure 8-9 and are extendable).

In regards to claim 12, Feist et al. teaches the seat track covering system of claim 1, wherein the at least one cover adjustment member comprises: a first cover adjustment member (80a) moveably secured in relation to a first end of the seat track cover (80b); and a second cover adjustment member (80c) moveably secured in relation to a second end of the seat track cover (the track cover (made up of three parts 80a-80c)(32’) (is formed of three telescopically coupled cover members 80a-c, figure 8-9 and are extendable).

    PNG
    media_image2.png
    378
    821
    media_image2.png
    Greyscale


In regards to claim 13, Feist et al. teaches a seat track covering method that is configured to cover a seat track (32’) and one or more cables (72) within an internal cabin of a vehicle (airplane, figure 1), the seat track covering method comprising: securely coupling a seat track cover to the seat track (26)(figure 1, abstract), wherein the a seat track cover (32’) comprises a seat track coupler (see the figure below) that securely couples the seat track cover (32’) to the seat track (26), wherein the seat track coupler comprises: (a) a longitudinal fin (see the figure below) that extends along at least a portion (center, figure 9a) of a length of the seat track cover (26); and (b) prongs (see figure below)  extending from the fin, wherein the prongs are configured to extend into the seat track (26) and hook under retaining arms (see the figure below) of the seat track  (26) to securely couple the seat track cover (32”) to the seat track (26); moveably coupling at least one cover adjustment member to the seat track cover (the track cover (32’) (is formed of three telescopically coupled cover members 80a-c, figure 8-9 and are extendable); and covering at least a portion of the seat track (26) and the one or more cables (72) with the seat track cover (32’) and the at least one cover adjustment member.

    PNG
    media_image3.png
    469
    709
    media_image3.png
    Greyscale


In regards to claim 14, Feist et al. teaches the seat track covering method of claim 13, further comprising selectively moving the at least one cover adjustment member (80b) (expandable, column 1, lines 25-30)  in relation to the seat track cover (32’, figure 9a)  to adapt to one or both of a changing pitch or a changing length of the one or more cables (72) between a first seat assembly and a second seat assembly (22-22, figure2) within the internal cabin (fig. 2).

In regards to claim 15, Feist et al. teaches the seat track covering method of claim 13, further comprising securely coupling the seat track cover (32’)to the seat track (26) with a seat track coupler (see the figure below).

    PNG
    media_image3.png
    469
    709
    media_image3.png
    Greyscale


In regards to claim 16, Feist et al. teaches the seat track covering method of claim 13, wherein the moveably coupling comprises slidably coupling a covering sleeve (80(b)) of the at least one cover adjustment member (see figure 9a)  to the seat track cover (32’) (slidably, column 5, lines 1-8).

In regards to claim 17, Feist et al. teaches the seat track covering method of claim 16, wherein the moveably coupling further comprises positioning the covering sleeve (80b of 32’) over the seat track cover (32’)(the same as in the applicant’s figure 11).

In regards to claim 19, Feist et al. teaches the seat track covering method of claim 13, further comprising selectively moving the cover adjustment member between at least one fully extended position and a fully retracted position in relation to the seat track cover (slidably, column 5, lines 1-8) the track cover (made up of three parts 80a-80c)(32’) (is formed of three telescopically coupled cover members 80a-c, figure 8-9 and are extendable)).

In regards to claim 20, Feist et al. teaches a vehicle comprising: an internal cabin (18); a first floor panel (20) within the internal cabin (18); a second floor panel (20) within the internal cabin (18)(see the figure below); a seat track (26) extending between the first floor panel and the second floor panel (see the figure below); a first seat assembly (22) coupled to the seat track (26)(figure 1); a second seat assembly (22) coupled to the seat track (26), wherein the first seat assembly and the second seat assembly (22,22) are spaced apart from one another (figure 1); and a seat track covering system that covers the seat track and one or more cables within the internal cabin, the seat track covering system comprising: a seat track cover (32’) that securely couples to the seat track (26), wherein the seat track coupler comprises: (a) a longitudinal fin (see the figure below) that extends along at least a portion (center, figure 9a) of a length of the seat track cover (26); and (b) prongs (see figure below)  extending from the fin, wherein the prongs are configured to extend into the seat track (26) and hook under retaining arms (see the figure below) of the seat track  (26) to securely couple the seat track cover (32”) to the seat track (26); and at least one cover adjustment member  (the track cover (32’) (is formed of three telescopically coupled cover members 80a-c, figure 8-9 and are extendable) moveably coupled to the seat track cover (32”)), wherein the seat track cover (32’) and the at least one cover adjustment member cover one or both of at least a portion of the seat track (26)(at part (80b)) or at least a portion of the one or more cables (72, when inserted into (80b)), wherein the at least one cover adjustment member is selectively moveable in relation to the seat track cover (32’, via parts 80a-c) to adapt to one or both of a changing pitch or a changing length of the one or more cables (26) between the first seat assembly (22) and the second seat assembly (22)(see figure 6) within the internal cabin (18), wherein the cover adjustment member is selectively moveable between at least one fully extended position and a fully retracted position in relation to the seat track cover (figures 9a-9b, expands and retracts to accommodate the cable (72)).

    PNG
    media_image4.png
    443
    802
    media_image4.png
    Greyscale


In regards to claim 21, Feist et al. teaches the seat track covering system of claim 1, wherein the seat track covering system (32’) is configured to cover both the seat track (26) and the one or more cables (72), wherein the seat track coupler (see the figure below) extends downwardly from a lower surface of a main body of the seat track cover (32’), wherein the main body is between lateral ends of the seat track cover (32’).


    PNG
    media_image3.png
    469
    709
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laib (US 2006/0097109) in view of Feist el al. (US 7,172,155).

In regards to claim 1, Laib et al. teaches a seat track covering system (12) that is configured to cover one or both of a seat track (14) or one or more cables (24) within an internal cabin (10) of a vehicle (under seats (18), figure 1), the seat track covering system (12) comprising: a seat track cover (12); and at least one cover adjustment member (20) moveably coupled to the seat track cover (12), wherein the seat track cover (12) and the at least one cover adjustment member cover  ((20), the seat track cover is adjustable, paragraph [0006]) one or both of at least a portion of the seat track (12) or at least a portion of the one or more cables (24), and a seat track coupler configured to securely couple the seat track cover to the seat track; wherein the seat track coupler comprises: (a) a longitudinal fin (see the figure below, there are two fins, one left and one right fin) that extends along at least a portion of a length of the seat track cover (26); and (b) a prong extending from each fin (see the figure below), wherein each prong is configured to extend into the seat track (26) and hook under retaining arms of the seat track to securely couple the seat track cover to the seat track ( the only substantial difference being that the cover 400 is secured directly to the seat track 14 rather than the floor 16, paragraph [0059]).

    PNG
    media_image5.png
    298
    361
    media_image5.png
    Greyscale


Laib et al. does not explicitly teach prongs extending from the (one) fin, wherein the prongs are configured to extend into the seat track and hook under retaining arms of the seat track to securely couple the seat track cover to the seat track.

Feist el al. teaches the seat track coupler comprises: (a) a longitudinal fin (see the figure below) that extends along at least a portion (center, figure 9a) of a length of the seat track cover (26); and (b) prongs (see figure below)  extending from the fin, wherein the prongs are configured to extend into the seat track (26) and hook under retaining arms (see the figure below) of the seat track  (26) to securely couple the seat track cover (32”) to the seat track (26).

 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the fin of Liab et al. one piece as taught by Feist el al., since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The configurations of the fins whether one piece or two pieces with the prongs both serve its purposes of locking the seat track cover to the seat track.

In regards to claim 3, Laib et al. teaches the seat track covering system of claim 1, wherein the seat track cover (12) comprises a covering sleeve (26”) having lateral ends (side ends of (26”)) connected to a main body (upper portion of (26”)), wherein the main body upwardly bows from the lateral ends (see figure 9).

In regards to claim 8, Laib et al. teaches the seat track covering system of claim 6, wherein the covering sleeve (26”) includes a main body (top body) connected to lateral hooks (sides of (20)) that hook around lateral ends of the seat track cover (portion (22) of (12)) .

In regards to claim 18, Laib et al. teaches the seat track covering method of claim 16, wherein the moveably coupling comprises hooking lateral hooks (sides of (20)) of the at least one cover adjustment member (20) around lateral ends of the seat track cover (22).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection has been made by the examiner.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848